Citation Nr: 0925318	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1957 to 
April 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 30 
percent for bilateral hearing loss and 10 percent for 
tinnitus.


FINDINGS OF FACT

1.  The Veteran has Level VII hearing in both ears.

2. The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
evaluation for the service-connected bilateral hearing loss 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.85, 4.86, Tables 
VI, VIA, and VII, Diagnostic Code 6100 (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
and the criteria for an extra-schedular evaluation have not 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.87, Diagnostic Code 6260 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2007.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim.  

While the notice letter included the general criteria for 
submitting evidence that the hearing loss and tinnitus 
disabilities were worse, the general procedure for assigning 
disability ratings, and the impact the disabilities had on 
the Veteran's employment, the letters did not notify the 
Veteran of the rating criteria for hearing loss and tinnitus 
or that the Veteran should submit evidence of how the hearing 
loss and tinnitus disabilities affect his daily life.  Thus, 
VA's duty to notify has not been satisfied with respect to 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Any VA notice errors, however, did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as a reasonable person would understand what 
was necessary to substantiate the claims.  Vazquez-Flores, 22 
Vet. App. at 48.  Specifically, the February 2008 statement 
of the case indicated all the relevant diagnostic criteria 
for rating hearing loss and tinnitus disabilities.  The 
Veteran's representative also is presumed to have basic 
knowledge of the applicable criteria for the Veteran's claim 
and to have communicated this information to the claimant. 
See Overton v. Nicholson, 20 Vet. App. 427, 438- 439.   After 
receiving this information, a reasonable person would 
understand what was necessary to substantiate the claims.  
Additionally, the Veteran submitted statements regarding how 
his hearing impairment affected his daily; thus to some 
extent, he has demonstrated actual knowledge of the criteria 
for substantiating his increased rating claims.  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained a medical opinion as to the 
severity of the disabilities at issue.  

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

The July 2007 VA examiner specifically noted the Veteran's 
difficulty in understanding speech and that the Veteran did 
not report any new ear or hearing problems.   

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.

Hearing loss

The Veteran seeks entitlement to an evaluation in excess of 
30 percent for bilateral hearing loss.  Service connection 
for hearing loss was established in May 1966.  At that time, 
a noncompensable rating was assigned.  In May 2003, a 10 
percent rating was assigned for bilateral hearing loss, which 
was confirmed in June 2003.  Then, in October 2004, a 30 
percent rating for bilateral hearing loss was granted.  The 
Veteran asserts that his hearing loss is worse than the 
rating assigned.

Disability ratings for hearing impairment are derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 38 C.F.R. § 4.85.  This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment where the 
axes intersect.  Average pure tone decibel loss for each ear 
is located on Table VI along a horizontal axis, and percent 
of discrimination is located along a vertical axis.  The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or higher, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately. 38 C.F.R. § 4.86(a).  When the pure 
tone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b).

On private audiological evaluation on July 3, 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
90
105
79
LEFT
40
70
95
105
78

Speech audiometry revealed speech recognition ability of 60 
percent in both ears.

These audiological findings when applied to the above cited 
rating criteria translate to literal designations of Level 
VII hearing loss in both ears.  Level VII hearing loss in 
both ears intersects at a 40 percent rating on 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6200.  Thus, based on the 
private audiological evaluation, an increased rating of 40 
percent is warranted.  






On authorized VA audiological evaluation on July 18, 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
85
100
74
LEFT
30
70
85
100
71

Speech audiometry revealed speech recognition ability of 70 
percent in both ears.

These audiological findings when applied to the above cited 
rating criteria translate to literal designations no higher 
than Level VI hearing loss in both ears.  Level VI hearing 
loss in both ears intersects at a 30 percent rating on 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6200.  The left 
ear hearing loss can be rated under the criteria for 
exceptional patterns of hearing as the pure tone threshold is 
30 decibels at 1000 Hertz and 70 decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86(b).  Under Table VI, the pure tone average 
in the left ear of 71 would warrant a Level VI hearing loss.  
Thus, the rating would remain the same under consideration of 
the criteria for exceptional patterns of hearing.    

However, as previously discussed, a 40 percent evaluation is 
warranted based on the private July 3, 2007 audiological 
evaluation.

The level of hearing loss impairment in both ears has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 40 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A 40 percent evaluation is warranted for the Veteran's 
bilateral hearing loss.  To the extent that any further 
increase is denied, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  See 
38 C.F.R. § 4.3.

Tinnitus

The RO granted service connection for tinnitus in October 
2003 assigning a 10 percent evaluation.  The Veteran asserts 
entitlement to an evaluation in excess of 10 percent.  

A veteran is limited to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  The Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus. 
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher schedular disability 
rating for tinnitus, an increased rating is not warranted. 
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular consideration

Extra-schedular evaluations are appropriate only when the 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

The schedular evaluations in this case, however, are 
adequate. The Veteran complains that the hearing impairment 
keeps him from hearing what others say to him and that he 
must listen to the television very loudly.  This is not an 
exceptional occurrence with hearing loss or tinnitus.  There 
is no evidence in the record that the Veteran has lost work 
because of his hearing loss or tinnitus. There also is no 
evidence of any hospitalizations for hearing loss or 
tinnitus.  The ratings assigned adequately compensate the 
Veteran for his hearing loss and tinnitus disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.



ORDER

Entitlement to an evaluation of 40 percent for bilateral 
hearing loss is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


